DENY and Opinion Filed October 21, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01156-CV

          IN RE LIFE PARTNERS, INC., LIFE PARTNERS HOLDINGS, INC.,
                 BRIAN D. PARDO, AND R. SCOTT PEDEN, Relators

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-10639

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                  Opinion by Justice Brown
       Relators filed this petition for writ of mandamus asking the Court to order the trial court

to vacate its orders denying relators’ motions to exclude the testimony of three expert witnesses

and to enter new orders excluding the witnesses. The facts and issues are well known to the

parties so we do not recount them here. Ordinarily, to obtain mandamus relief, a relator must

show both that the trial court has clearly abused its discretion and that relator has no adequate

remedy on appeal. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding). Based on the record before us, we conclude relators have not shown they are

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relators’ petition for writ of

mandamus.
       In their response to the petition for writ of mandamus, the real parties in interest have

asked the Court to sanction relators. See TEX. R. APP. P. 52.11. We DENY the request for

sanctions.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

141156F.P05




                                             –2–